Title: To George Washington from William Heath, 22 December 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Head quarters, Highlands December 22d 1781.
                        
                        I was lately informed, that a part of colonel Willett’s regiment had been inlisted by the state of New York
                            for the term of three years upon the footing of a state regiment; upon which I wrote governor Clinton for information. I
                            take the liberty to inclose his answer, and request your Excellency’s opinion and direction, apprehending you have some
                            knowledge of the intentions of the state and of Congress respecting the raising, subsisting, clothing and paying this
                            corps. The instructions from the war-office confines the distribution of clothing to the continental line of the army.
                        I have the honor to forward returns of the regiments present, as directed by your excellency’s letter of the
                            8th instant. The returns of the invalid regiment, colonel Sheldon’s, the two New Hampshire regiments, and those belonging
                            to New York and New Jersey shall be forwarded as soon as they come to hand.
                        A general distribution of clothing is taking place here. By the instructions of the secretary at war to the
                            clothier-general the british dyed clothing is to be delivered to the New Hampshire regiments, and to such other corps as
                            your Excellency or I may direct. Not knowing but you have determined on the distribution of the remainder of this
                            clothing, (british dyed,) and some doubts arrising here respecting it, induces me to address you for some directions. After
                            the New Hampshire paymasters have received for their regiments, there will remain of the brown clothing a sufficiency for
                            about five regiments. If this is given to the five Connecticut regiments, they object that it is not the uniform of their
                            line, nor is the clothing so good in their opinion as what will be made up. If it is assigned to the Massachusetts line
                            they make the same objections, wth this in addition, that if a reform of the army is to take place, when the regiments become
                            incorporated, the uniform of the whole will be destroyed. If two regiments of the Connecticut line of the brigade to which
                            colonel Olney’s regiment belongs receive the brown clothing, and the five regiments of the state are incorporated into a
                            less number, the uniformity is destroyed in that line. If the two New York regiments and the two of New Jersey and the 10th
                            Massachusetts regiment, which last is at present brigaded with the New Hampshire line, should receive the brown clothing,
                            uniformity will be preserved, except the 10th Massachusetts regiment should be hereafter incorporated into the other
                            regiments of its state, should there be a new reform. In case I should order a distribution conformable to this last
                            proposition, the states of New York and New Jersey will naturally suppose that I have make such a decision to favor the
                            troops of Massachusetts. I therefore pray that your Excellency or the Secretary at war would decide on the matter. No time
                            will be lost in case your Excellency should think it convenient to determine the matter shortly; as it is thought
                            expedient first to issue the blankets, shirts, shoes, hose, overalls, &c. which will take up some days.
                        The army has suffered exceedingly for bread, clothing, forage, &c., but the time is nearly arrived
                            when I hope they will be relieved from all their wants. I have the honor to be With the highest respect, Your Excellency’s
                            Most obedient servant,
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Extract of a letter from Governor Clinton to M. Genl Heath,"Sirdated Poughkeepsie December 12. 1781.
                            
                            “I was favored with yours of the 7th yesterday—Colonel Willett some time ago informed me that there were
                                a considerable number of men recruited for three years, but as they were chiefly from the nine months levies, their
                                clothing was worn out, and they could be of little service unless supplied. I directed him to appoint a suitable
                                number of officers to take charge of, and to make such dispositions of them as in their present situation should
                                appear most conducive to the public service; and promised him at the same time to write to you on the subject. I have
                                as yet received no regular return of them; though I am sensible that the corps is not nearly completed; but it would
                                be a public loss to discharge the few that are engaged, which unless they can speedily be supplied with clothing, must
                                be the case—I would only observe that these troops being subject to the command of the commander in chief, Congress
                                engaged to pay, clothe, and subsist them, and the state has made no provision for the purpose."
                        
                        
                    